UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1824


MELISSA DENT,

                    Plaintiff - Appellant,

             v.

UNIVERSITY OF MARYLAND,

                    Defendant - Appellee,

             and

MD SMALL BUSINESS DEVELOPMENT CENTER,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-02446-DKC)


Submitted: November 14, 2017                                 Decided: January 24, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melissa Dent, Appellant Pro Se. Constantine Alexander Hortis, Christopher Bowie Lord,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Melissa Dent appeals the district court’s order dismissing her employment

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the district court. Dent v.

Univ. of Md., No. 8:16-cv-02446-DKC (D. Md. June 12, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3